Per Curiam.
This is an application to stay the exe cution of the death sentence of William Aldon Seaton under the judgment of the superior court of King county. The application for the stay of execution is founded upon a notice of appeal filed in the superior court, from the order of the judge of that court fixing the day of execution, and directed to the sheriff of the county. Tbh prosecuting attorney of King county opposes the application, and moves to dismiss the appeal on the ground that the order made is not appealable. The motion must be sustained upon the authority of State v. Nordstrom, 21 Wash. 403 (58 Pac. 248, 53 L. R. A. 584), and State v. Boyce, 25 Wash. 422 (65 Pac. 763). The application is denied.